IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


PLANNED PARENTHOOD OF THE                         No. 71039-7-1                               o

GREAT NORTHWEST, FEMINIST                                                                >o

                                                                                   en
WOMEN'S HEALTH CENTERS d/b/a                      DIVISION ONE                     2C
                                                                                   5»
CEDAR RIVER CLINICS, AURORA                                                        -<
                                                                                              o

                                                                                         ~n       -r,
MEDICAL SERVICES, SEATTLE
                                                                                   CO
MEDICAL AND WELLNESS CLINIC,
                                                                                   as»
ALL WOMEN'S HEALTH NORTH,                                                          rr
MOUNT BAKER PLANNED                                                                *j&

PARENTHOOD, and STATE OF
                                                                                   ro
WASHINGTON - DEPARTMENT OF                        PUBLISHED OPINION
HEALTH,

                         Respondents,

                v.



JONATHAN BLOEDOW, an individual,

                         Appellant                FILED: May 18, 2015

       Schindler, J. — By statute, the Washington State Department of Health (DOH)

collects, analyzes, and publishes health care data from state agencies and private

health care providers. But the statute expressly provides that "data in any form where

the patient or provider of health care can be identified" shall not be subject to disclosure

under the Public Records Act (PRA), chapter 42.56 RCW.1 Jonathan Bloedow

submitted seven separate PRA requests to DOH to obtain the induced termination of

pregnancy data reports that health care providers Planned Parenthood Everett,

       1 RCW 43.70.050(2).
No. 71039-7-1/2


Feminist Women's Health Center Renton, Aurora Medical Services, Planned

Parenthood Kenmore, All Women's Health North, Seattle Medical and Wellness Center,

and Planned Parenthood Bellingham were required to submit to DOH. On cross

motions for summary judgment, the court ruled the reports of induced abortions

submitted to DOH were exempt from disclosure under the PRA and issued an

injunction. We hold that providing the records requested by Bloedow under the PRA

would violate the plain and unambiguous language of the statute that prohibits

disclosure of data in a format that identifies the health care provider. We also conclude

the record establishes disclosure of induced abortion data that identifies the health care

provider is not in the public interest and would substantially and irreparably damage the

health care providers and a vital governmental function, and affirm.2

Uniform Health Care Information Act

         Washington's Uniform Health Care Information Act (UHCIA), chapter 70.02

RCW, requires health care providers to submit health care information to federal, state,

or local public health authorities "to the extent the health care provider is required by law

to report health care information ... to determine compliance with state or federal

licensure, certification or registration rules or laws; or when needed to protect the public

health." Former RCW70.02.050(2)(a) (2007).3

         UHCIA addresses access and disclosure of health care information. The

legislature expressly finds health care information "is personal and sensitive information

       2 The court also ruled certain information contained in the spreadsheets was exempt under the
Uniform Health Care Information Act (UHCIA), chapter 70.02 RCW. Because we hold that responding to
the PRA requests violates RCW 43.70.050(2), we need not address redaction of the records under
UHCIA.
        3 Effective July 1, 2014, RCW 70.02.050(2)(a) provides that any health care information obtained
under this subsection is exempt from production under the PRA: "Any health care information obtained
under this subsection is exempt from public inspection and copying pursuant to chapter 42.56 RCW."
Laws of 2013, ch. 200, §3.
No. 71039-7-1/3



that if improperly used or released may do significant harm to a patient's interests in

privacy, health care, or other interests." RCW 70.02.005(1). The legislature also finds

that in order to "retain the full trust and confidence of patients, health care providers

have an interest in assuring that health care information is not improperly disclosed and

in having clear and certain rules for the disclosure of health care information." RCW

70.02.005(3). Former RCW 70.02.050(1 )(b) allows a health care provider to disclose

health care information without the patient's authorization if the provider reasonably

believes that the recipient "(i) [wjill not use or disclose the health care information for

any other purpose; and (ii) [wjill take appropriate steps to protect the health care

information."


DOH


          DOH has a duty to "assure a healthy environment and minimum standards of

quality in health care facilities and among health care professionals." RCW 43.70.005.

The legislature requires DOH to monitor health care costs, maintain "minimal standards

for quality in health care delivery," and provide "general oversight and planning for all

the state's activities as they relate to the health of its citizenry." RCW 43.70.005.

          To "promote and assess the quality, cost, and accessibility of health care

throughout the state," the legislature directs DOH to "create an ongoing program of data

collection, storage, accessibility, and review." RCW 43.70.050(1). RCW 43.70.050(1)

states:


          The legislature intends that the department [of health] and board [of
          health] promote and assess the quality, cost, and accessibility of health
          care throughout the state as their roles are specified in chapter 9, Laws of
          1989 1st ex. sess. in accordance with the provisions of this chapter. In
          furtherance of this goal, the secretary [of health] shall create an ongoing
          program of data collection, storage, assessability, and review. The
No. 71039-7-1/4


      legislature does not intend that the department conduct or contract for the
      conduct of basic research activity. The secretary may request
      appropriations for studies according to this section from the legislature, the
      federal government, or private sources.

       RCW 43.70.050(2) requires all state agencies "which collect or have access to

population-based, health-related data" to provide "access to such data" and encourages

private entities to provide DOH "access to such data in their possession." The

legislature authorizes DOH to adopt rules necessary to carry out its responsibility for the

collection and disclosure of health care data. RCW 43.70.040. All data provided to

DOH as well as research and findings are "available to the general public." RCW

43.70.050(5). RCW 43.70.050(5) states:

      Any data, research, or findings may also be made available to the general
      public, including health professions, health associations, the governor,
      professional boards and regulatory agencies and any person or group who
       has allowed the secretary access to data.

However, RCW 43.70.050(2) specifically states that "[s]uch data in any form where the

patient or provider of health care can be identified" shall not be disclosed or subject to

disclosure under the PRA.4

Induced Abortion Heath Care Data

       WAC 246-490-100 requires any hospital or facility performing induced abortions

to collect data and submit a report to DOH with specific details about each procedure on

forms prescribed by the secretary of health. In addition to the information required

under WAC 246-490-100, the DOH forms require health care providers to provide the

patient's city and county of residence, the patient's race, whether the patient is of

Hispanic ethnic origin, whether the patient has had previous spontaneous or induced

abortions, and the date of the patient's last normal menses.

       4 Chapter 43.70 RCW does not define "provider of health care." See RCW 43.70.010.

                                                4
No. 71039-7-1/5


        WAC 246-490-100 provides:

        Each hospital and facility where lawful induced abortions are performed
        during the first, second, or third trimester of pregnancy shall, on forms
        prescribed and supplied by the secretary, report to the department during
        the following month the number and dates of induced abortions performed
        during the previous month, giving for each abortion the age of the patient,
        geographic location of patient's residence, patient's previous pregnancy
        history, the duration of the pregnancy, the method of abortion, any
        complications, such as perforations, infections, and incomplete
        evacuations, the name of the physician or physicians performing or
        participating in the abortion and such other relevant information as may be
        required by the secretary. All physicians performing abortions in
        nonapproved facilities when the physician has determined that termination
        of pregnancy was immediately necessary to the meet a medical
        emergency, shall also report in the same manner, and shall additionally
        provide a clear and detailed statement of the facts upon which he or she
        based his or her judgment of medical emergency.

        WAC 246-490-110 states that the information the health care providers submit to

DOH "shall not be disclosed publicly in such a manner as to identify" an individual or a

health care provider facility. WAC 246-490-110 provides:

        To assure accuracy and completeness in reporting, as required to fulfill
        the purposes for which abortion statistics are collected, information
        received by the board or the department through filed reports or as
        otherwise authorized, shall not be disclosed publicly in such a manner as
        to identify any individual without their consent, except by subpoena, nor in
        such a manner as to identify any facility except in a proceeding involving
        issues of certificates of approval.

        DOH aggregates the data submitted by state agencies and the health care

providers and publishes numerous statistical reports concerning abortions performed in

the state of Washington. All of the reports are publically available on the DOH website

and free of charge.5 DOH currently publishes 26 reports concerning abortion and

pregnancy organized by topic and "categorized by demographic characteristics." See

http://www.doh.wa.gov/DataandStatisticalReportsA/italStatisticsandPopulationData/

        5 See http://www.doh.wa.gov/DataandStatisticalReportsA/italStatisticsandPopulationData/
Abortion Pregnancy (last visited Apr. 24, 2015).
No. 71039-7-1/6


AbortionPregnancy/AbortionPregnancyTablesbyTopic (last visited Apr. 24, 2015). DOH

also publishes reports with information on induced abortion and pregnancy "categorized

by year of occurrence," and tables showing "trends in induced abortion and pregnancy

information." See http://www.doh.wa.gov/DataandStatisticalReports/VitalStatisticsand

PopulationData/AbortionPregnancy (last visited Apr. 24, 2015). Consistent with RCW

43.70.050(2) and WAC 246-490-110, the published reports and tables do not contain

any information that could identify a patient or the health care provider performing

abortions.


PRA Requests

       In November 2012, Jonathan Bloedow submitted six separate but identical PRA

requests to DOH to obtain "a data extract of Reports of Induced Terminations of

Pregnancy that have occurred during the most recent 12-month period" for Planned

Parenthood Everett, Feminist Women's Health Center Renton, Aurora Medical

Services, Planned Parenthood Kenmore, All Women's Health North, and Seattle

Medical and Wellness Center. On May 20, 2013, Bloedow made a seventh PRA

request for "the abortion records held by the DOH for all pregnancy terminations that

have occurred at the Bellingham Planned Parenthood ... for the most recent 36-month

period."

       In response to the PRA requests, DOH prepared a spreadsheet with the induced

abortion data for each health care provider. Each spreadsheet contains 33 columns of

information. Using a unique file number, the spreadsheets list the woman's age, city of

residence, county of residence, state of residence, race, the date of the abortion,

previous spontaneous abortions, previous live births, previous induced abortions,
No. 71039-7-1/7


method of abortion, estimate of gestation in weeks, date of last menses, complications,

and any anomalies.

       Before releasing the spreadsheets to Bloedow, DOH notified each of the named

health care providers of the right to seek an injunction under the PRA to prevent

disclosure. The e-mail from DOH to Bloedow states that although DOH "originally

indicated that [it] would provide responsive records by April 1, 2013[,] [p]ursuant to

RCW 42.56.540[,] the Department of Health is exercising [its] 'option of notifying

persons named in the record or to whom a record specifically pertains, that release of a

record has been requested.'"

       Planned Parenthood of the Great Northwest, Feminist Women's Health Centers

doing business as Cedar River Clinics, Aurora Medical Services, Seattle Medical and

Wellness Clinic, All Women's Health North, and Mount Baker Planned Parenthood

(collectively the health care providers), "on behalf of themselves and other family

planning providers whose abortion information has been requested," filed a complaint

for a declaratory judgment and injunctive relief to prevent DOH from disclosing the

records to Bloedow.


       The complaint alleges Planned Parenthood has 22 health centers in Western

Washington and offers abortion services at 20 locations. Cedar River Clinics has health

centers in Tacoma and Renton and offers abortion services at both locations. Aurora

Medical Services "provides reproductive health services at its clinic in Seattle." Seattle

Medical and Wellness Clinic and All Women's Health North each provide "reproductive

health services" at clinics in Seattle.
No. 71039-7-1/8



         The health care providers alleged the records were exempt from disclosure

under RCW 43.70.050(2) and WAC 246-490-110. The health care providers asserted

release of the spreadsheets will associate abortions with a particular facility. The

complaint also alleged information in the spreadsheets could be linked to specific

patients and was "exempt from disclosure under RCW 70.02 ... as the information can

be 'readily associated with' patients' identities." The complaint states that under the

federal Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. sections

1320d to 1320d-8, such "identifiable data" would include "the date of service [and] the

residence of a patient." The health care providers asserted "release of the data would

be highly offensive to a reasonable person and is of no legitimate public concern," and

the release of private health care information violates "the reproductive privacy rights of

individuals in Washington State" under the Reproductive Privacy Act, chapter 9.02

RCW.


         On April 26, 2013, the health care providers filed a motion for a temporary

restraining order. In a declaration in support, Planned Parenthood of the Great

Northwest Chief Executive Officer Christine Charbonneau states Planned Parenthood

has "a history with Bloedow, which includes harassment of staff and our business

associates, as well as attempts to learn the identity of our patients." Charbonneau

describes several incidents where Bloedow contacted or attempted to contact staff or

patients of Planned Parenthood clinics. The court entered a temporary restraining

order.

         The health care providers filed a motion for summary judgment and entry of an

injunction. The health care providers argued that as a matter of law, the records were


                                              8
No. 71039-7-1/9


exempt from production under RCW 43.70.050(2) and WAC 246-490-110. The health

care providers argued DOH cannot release health care information about abortions that

identifies a facility where an abortion was performed or that contains the patient's city or

county of residence or date the abortion was performed, and requested an order

enjoining DOH from disclosing the data as requested by Bloedow.

       The health care providers asserted release of the data in the form requested by

Bloedow would, "per se, disclose the identity of facilities where abortions have been

performed" in violation of RCW 43.70.050(2) and WAC 246-490-110. The health care

providers argued the identification of induced abortion data that is directly related to the

abortion facilities is not of legitimate public concern and disclosure would inhibit women

from exercising "their constitutional and statutory right to access reproductive health

services." In the alternative, the health care providers asserted that under UHCIA,

certain "identifying" patient information must be redacted, including the patient's city and

county of residence and the date of the abortion.

       Bloedow filed a cross motion for summary judgment. Bloedow argued the

records were not exempt from disclosure under the PRA and the health care providers

did not establish they were entitled to an injunction preventing production of the

requested records. Bloedow requested an order requiring DOH to provide "all records

requested" within five business days. Alternatively, Bloedow asked the court to conduct

an in camera review of the records.

       At the conclusion of the hearing, the court asked DOH to submit two sets of

records for in camera review—the spreadsheets DOH prepared to release to Bloedow
No. 71039-7-1/10


for each facility, and spreadsheets redacting the patient's city and county of residence

and the date of the abortion.6

          The court entered an order granting the health care providers' motion for

summary judgment and entry of a permanent injunction prohibiting DOH from releasing

the requested records. The court ruled the records of induced abortions for each of the

named health care providers were exempt from disclosure under RCW 43.70.050(2)

and WAC 296-490-110. The court also ruled that disclosing the city and county of

residence of the patient and the date of the abortion "would violate [UHCIA], RCW 70.02

et seq.," because such information is " 'identifying' or 'readily associated with' patients'

identities." Bloedow appeals. On appeal, DOH does not disagree with the court's

ruling.

The PRA and RCW 43.70.050(2)

          Bloedow contends the court erred in denying his motion for summary judgment

and refusing to require DOH to disclose the records he requested under the PRA. The

health care providers assert producing records in the form requested by Bloedow

violates the express language of RCW 43.70.050(2).

          We review the decision on summary judgment de novo. Camicia v. Howard S.

Wright Constr. Co.. 179 Wash. 2d 684, 693, 317 P.3d 987 (2014). Judicial review of the

denial of a request under the PRA and the request for injunctive relief under the PRA is

de novo. RCW 42.56.550(3); Bainbridge Island Police Guild v. City of Puvallup, 172
Wash. 2d 398, 407, 259 P.3d 190 (2011). The party seeking to enjoin production of

records under the PRA "bears the burden of proving an exemption or statute prohibits

production in whole or in part." Bainbridge Island, 172 Wash. 2d 398 at 407-08.

          6The court entered an order sealing the records DOH submitted for in camera review.

                                                    10
No. 71039-7-1/11


       The PRA is " 'a strongly worded mandate for broad disclosure of public records'"

that must be liberally construed. Bainbridge Island. 172 Wash. 2d at 408 (quoting Hearst

Corp. v. Hoppe. 90 Wash. 2d 123, 127, 580 P.2d 246 (1978)); Fisher Broadcasting-Seattle

TV LLC v. City of Seattle. 180 Wash. 2d 515, 521, 326 P.3d 688 (2014). The PRA

requirement of disclosure is broadly construed and exemptions are narrowly construed

to "assure that the public interest will be fully protected." RCW 42.56.030.

       RCW 42.56.070 requires agencies to provide all records that are not exempt and

to redact only information that falls within a specific exemption. RCW 42.56.070(1)

states, in pertinent part:

       Each agency . . . shall make available for public inspection and copying all
       public records, unless the record falls within the specific exemptions of
       *subsection (6) of this section, this chapter, or other statute which exempts
       or prohibits disclosure of specific information or records. To the extent
       required to prevent an unreasonable invasion of personal privacy interests
       protected by this chapter, an agency shall delete identifying details in a
       manner consistent with this chapter when it makes available or publishes
       any public record.[7]

       RCW 42.56.070 expressly incorporates into the PRA other statutes such as

RCW 43.70.050(2) that either exempt or prohibit disclosure of specific information or

records. The "other statute" exemption avoids any inconsistency and allows other state

statutes and federal regulations to supplement the PRA's exemptions. Ameriguest

Mortq. Co. v. Office of Att'y Gen., 170 Wash. 2d 418, 440, 241 P.3d 1245 (2010): see also

Fisher Broadcasting. 180 Wash. 2d at 525-28 (holding that RCW 9.73.090(1 )(c) of

Washington's privacy act is an "other statute" prohibiting disclosure of video recordings

made by police that "relate to actual, pending litigation"); Ameriguest. 170 Wash. 2d at 424,

440 (holding that a federal statute "requiring financial institutions to 'respect the privacy


       7 Emphasis added.

                                              11
No. 71039-7-1/12



of its customers' and 'protect the security and confidentiality of those customers'

nonpublic personal information'. . . together with the [Federal Trade Commission] rule

enforcing it" qualifies as an "other statute"); Hangartner v. City of Seattle. 151 Wash. 2d
439, 453, 90 P.3d 26 (2004) (holding the attorney-client privilege as codified at RCW

5.60.060(2)(a) is an "other statute"); Progressive Animal Welfare Soc'v v. Univ. of

Wash.. 125 Wash. 2d 243, 262, 884 P.2d 592 (1994) (holding the Uniform Trade Secrets

Act, chapter 19.108 RCW, is an "other statute"). "All exceptions, including 'other statute'

exceptions, are construed narrowly." Fisher Broadcasting. 180 Wash. 2d at 525; see RCW

42.56.030. To show an exemption applies, the burden of proof is on the party seeking

to prevent production. RCW 42.56.550(1); Ameriguest. 177 Wash. 2d at 486.

          RCW 43.70.050 requires DOH to collect, assess, and review population-based

health care data from state agencies and private health care providers to address

"emerging health needs." RCW 43.70.050(1), (2). While DOH makes "[a]ny data,

research, or findings" available to the public under RCW 43.70.050(5), RCW

43.70.050(2) specifically provides that health-related data submitted to DOH by health

care providers shall not be disclosed or subject to disclosure under the PRA "in any

form where the patient or provider of health care can be identified." RCW 43.70.050(2)

states:


          All state agencies which collect or have access to population-based,
          health-related data are directed to allow the secretary access to such
          data. This includes, but is not limited to, data on needed health services,
          facilities, and personnel; future health issues; emerging bioethical issues;
          health promotion; recommendations from state and national organizations
          and associations; and programmatic and statutory changes needed to
          address emerging health needs. Private entities, such as insurance
          companies, health maintenance organizations, and private purchasers are
          also encouraged to give the secretary access to such data in their
          possession. The secretary's access to and use of all data shall be in

                                               12
No. 71039-7-1/13


      accordance with state and federal confidentiality laws and ethical
      guidelines. Such data in any form where the patient or provider of health
       care can be identified shall not be disclosed, subject to disclosure
      according to chapter 42.56 RCW, discoverable or admissible in judicial or
      administrative proceedings. Such data can be used in proceedings in
      which the use of the data is clearly relevant and necessary and both the
      department and the patient or provider are parties.

      We review statutory interpretation de novo. Dep't of Ecology v. Campbell &

Gwinn, LLC. 146 Wash. 2d 1, 9, 43 P.3d 4 (2002). Our objective is to ascertain and give

effect to legislative intent. Campbell & Gwinn. 146 Wash. 2d at 9. Statutory interpretation

begins with the plain meaning of the statute. When the meaning of the statute is plain

on its face, the court must give effect to that plain meaning as the expression of the

legislature's intent. Bostain v. Food Express. Inc.. 159 Wash. 2d 700, 708, 153 P.3d 846

(2007); City of Spokane v. Spokane County, 158 Wash. 2d 661, 673, 146 P.3d 893 (2006).

       We look first to the text of a statute to determine its meaning. Griffin v. Thurston

County Bd. of Health, 165 Wash. 2d 50, 55, 196 P.3d 141 (2008). If a statute is plain and

unambiguous, the meaning of the statute must be determined from the wording of the

statute itself. W. Telepage. Inc. v. City of Tacoma Dep't of Fin., 140 Wash. 2d 599, 608-

09, 998 P.2d 884 (2000). Where a statute is clear on its face, its plain meaning should

" 'be derived from the language of the statute alone.'" Ford Motor Co. v. City of Seattle,

Exec. Servs. Dep't, 160 Wash. 2d 32, 41, 156 P.3d 185 (2007) (quoting Kilian v. Atkinson,

147 Wash. 2d 16, 20, 50 P.3d 638 (2002)). If the plain language is subject to only one

interpretation, our inquiry is at an end. Lake v. Woodcreek Homeowners Ass'n, 169
Wash. 2d 516, 526, 243 P.3d 1283 (2010).

       We also employ traditional rules of grammar in discerning the plain language of

the statute. In re Forfeiture of One 1970 Chevrolet Chevelle, 166 Wash. 2d 834, 838-39,



                                             13
No. 71039-7-1/14



215 P.3d 166 (2009). "[W]e 'must not add words where the legislature has chosen not

to include them,' and we must 'construe statutes such that all of the language is given

effect.'" Lake, 169 Wash. 2d at 526 (quoting Rest. Dev.. Inc. v. Cananwill, Inc., 150 Wash. 2d
674, 682, 80 P.3d 598 (2003)). A construction that would render a portion of a statute

meaningless or superfluous should be avoided. Ford. 160 Wash. 2d at 41. Statutes must

be interpreted and construed so that all the language used is given effect. Davis v.

Dep't of Licensing. 137 Wash. 2d 957, 963, 977 P.2d 554 (1999). "We avoid

interpretations 'that yield unlikely, absurd or strained consequences.'" Broughton

Lumber Co. v. BNSF Ry. Co.. 174 Wash. 2d 619, 635, 278 P.3d 173 (2012) (quoting Kilian.

147Wn.2dat21).

       RCW 43.70.050(2) expressly states that health care "data in any form where the

patient or provider of health care can be identified shall not be disclosed, subject to

disclosure according to chapter 42.56 RCW. discoverable or admissible in judicial or

administrative proceedings."8 The use of the word "shall" is a mandatory directive. See

Amren v. City of Kalama. 131 Wash. 2d 25, 35, 929 P.2d 389 (1997); Wash. State

Coalition for the Homeless v. Dep't of Soc. & Health Servs.. 133 Wash. 2d 894, 907-08,

949 P.2d 1291 (1997); Strenge v. Clarke. 89 Wash. 2d 23, 29, 569 P.2d 60 (1977). The

mandatory directive "shall not be" modifies the three following terms that are set off by

commas—"disclosed," "subject to disclosure according to chapter 42.56 RCW," and

"discoverable or admissible in judicial or administrative proceedings"—indicating the

three terms are alternatives to each other and meant to be read together as a common




       8 Emphasis added.

                                             14
No. 71039-7-1/15


idea.9 Fraternal Order of Eagles. Tenino Aerie No. 564 v. Grand Aerie of Fraternal

Order of Eagles. 148 Wash. 2d 224, 240, 59 P.3d 655 (2002); see also William Strunk, Jr.

& E.B. White, The Elements of Style 30 (3d ed. 1979).

       We hold RCW 43.70.050(2) is an "other statute" under the PRA and a specific

statutory provision that governs a PRA request for disclosure of health care data where

the patient or provider can be identified. Ass'n of Wash. Spirits & Wine Distribs. v.

Wash. State Liquor Control Bd.. 182 Wash. 2d 342, 356, 340 P.3d 849 (2015) (a general

statutory provision must yield to a more specific provision). The plain and unambiguous

language of the statute exempts from disclosure under the PRA health-related data

requested "in any form where the patient or provider. . . can be identified." RCW

43.70.050(2).

       In response to the PRA requests for induced termination of pregnancy data

submitted to DOH by each of the named health care providers, DOH prepared a

separate spreadsheet with data for each provider. The spreadsheets alone do not

identify the health care providers. However, there is no dispute that providing the

spreadsheets in response to the PRA requests will identify each health care provider in

connection with the data that provider submitted to DOH. Bloedow concedes the

"targeted" PRA requests for each identified health care provider seeks data submitted to

DOH by "specific abortion facilities." Bloedow also concedes "de facto identification of

specific abortion facilities" is "a necessary part of the response" to his PRA requests.

Nonetheless, Bloedow relies on Koenig v. City of Pes Moines. 158 Wash. 2d 173, 142




       9 See RCW 43.70.050(2).

                                             15
No. 71039-7-1/16


P.3d 162 (2006), and Bainbridge Island to argue that the targeted requests cannot be

considered in determining whether the records are exempt from disclosure. Koenig and

Bainbridge Island are distinguishable.

        In Koenig. the father of a child victim of sexual assault submitted a PRA request

to the city, identifying the child by name and referencing the case number in asking for

the city to provide all records concerning the sexual assault of his daughter. Koenig.
158 Wash. 2d at 178. The city denied the request under a statute that barred disclosure of

information revealing the identity of child victims of sexual assault, former RCW

42.17.31901 (1992).10 Koenig. 158 Wash. 2d at 181. Under former RCW 42.17.31901,

"[information revealing the identity of child victims of sexual assault... is confidential

and not subject to public disclosure." The statute defined "identifying information" to

mean "the child victim's name, address, location, photograph, and in cases in which the

child victim is a relative or stepchild of the alleged perpetrator, identification of the

relationship between the child and the alleged perpetrator." See Koenig. 158 Wash. 2d at

181.11 The city argued that even with redaction, "the very act of disclosure would

identify [his daughter] as a child victim of sexual assault." Koenig. 158 Wash. 2d at 181.

        The Washington State Supreme Court reversed. The court held the plain and

unambiguous language of former RCW 42.17.31901 "excludes from disclosure only the




        10 Repealed by Laws of 2005, ch. 274, § 429.
        11 Former RCW 42.17.31901 states:
        Identity of child victims of sexual assault exempt. Information revealing the identity
        of child victims of sexual assault who are under age eighteen is confidential and not
        subject to public disclosure. Identifying information means the child victim's name,
        address, location, photograph, and in cases in which the child victim is a relative or
        stepchild of the alleged perpetrator, identification of the relationship between the child
        and the alleged perpetrator.
(Boldface in original.)

                                                     16
No. 71039-7-1/17


information falling within one of the enumerated categories, and not entire records."

Koenig. 158 Wash. 2d at 182.


      The dissent argued "the entire record should be exempt because to disclose the

record with identifying information blacked out would be meaningless protection in light

of the nature of the request." Koenig. 158 Wash. 2d at 193 (Fairhurst, J., dissenting). The

majority rejected that argument, stating the dissent cited no statutory language or case

law to support the notion that we may "look beyond the four corners of the records at

issue" or the "nature of the request" in determining whether the records were properly

withheld. Koenig. 158 Wash. 2d at 182-83.

       Unlike in Koenig where the plain language of the statute exempted only

specifically defined information from disclosure,12 RCW 43.70.050(2) unambiguously

exempts from disclosure under the PRA health-related data "in any form where the

patient or provider can be identified."13 Disclosing the records as requested by Bloedow

would violate the clear and unambiguous terms of RCW 43.70.050(2).

       In Bainbridge Island, the PRA requests sought records related to the

investigation of sexual misconduct by a police officer. Bainbridge Island. 172 Wash. 2d at

404-05. Because newspaper articles had previously identified the police officer, the

PRA requests identified the officer by name. Bainbridge Island. 172 Wash. 2d at 405-06.

The police officer sought an injunction to prevent disclosure of the records. Bainbridge

Island. 172Wn.2dat406.

      The Washington State Supreme Court addressed whether the records fell under

the personal information exemption or the investigative records exemption of the PRA.


       12 See former RCW 42.17.31901.
       13 Emphasis added.

                                            17
No. 71039-7-1/18


Bainbridge Island. 172 Wash. 2d at 408-09. The lead opinion14 held the officer maintained

"his right to privacy in his identity, regardless of the media coverage of this

unsubstantiated allegation," and the agency "should look to the contents of the

document," not the knowledge of third parties, in deciding whether "the subject of a

report has a right to privacy in their identity." Bainbridge Island. 172 Wash. 2d at 413-14.

                Under the PRA, [the police officer] maintains his right to privacy in
        his identity, regardless of the media coverage of this unsubstantiated
        allegation. An agency should look to the contents of the document, and
        not the knowledge of third parties when deciding if the subject of a report
        has a right to privacy in their identity. Even though a person's identity
        might be redacted from a public record, the outside knowledge of third
        parties will always allow some individuals to fill in the blanks. But just
        because some members of the public may already know the identity of the
        person in the report does not mean that an agency does not violate the
        person's right to privacy by confirming that knowledge through its
        production.

Bainbridge Island. 172 Wash. 2d at 413-14.

        The lead opinion concluded the identity of the police officer should be redacted

but the remainder of the reports were not exempt from production because "the nature

of the investigations is a matter of legitimate public concern." Bainbridge Island, 172

Wn.2dat417-18.


        Unlike the exemptions in the Bainbridge Island case, RCW 43.70.050(2) does not

turn on whether an individual's right to privacy would be violated by disclosure.

Accordingly, it is not necessary to conduct the same kind of balancing inquiry to

determine whether the exemption applies. Because production of the records in




        14 Four justices concurred in the majority. Bainbridge Island, 172 Wash. 2d at 424. Four justices
concurred in part, agreeing with the lead opinion that the records were not exempt but disagreeing that
redaction of the officer's identity was proper. Bainbridge Island, 172 Wash. 2d at 424-31. One justice
dissented, arguing the records were exempt under the investigative records exemption. Bainbridge
Island. 172Wn.2dat431.

                                                    18
No. 71039-7-1/19


response to the targeted requests would identify the health care provider, the records

are exempt from disclosure under RCW 43.70.050(2).

       Further, as the health care providers point out, Bloedow is not foreclosed from

obtaining abortion health care data and there are a number of ways DOH could release

the spreadsheets "without disclosing the facility at which each woman had her abortion."

For example, the "data could be released in one spreadsheet containing the information

from all the facilities combined, ensuring that no patient can be connected to a particular

facility and that no particular facility is disclosed as having provided abortions."15

       Bloedow argues that even if disclosing the records in response to his requests

would violate RCW 43.70.050(2), because RCW 43.70.050(2) conflicts with RCW

42.56.210(1), the PRA controls.

       RCW 42.56.030 states that "[i]n the event of conflict between the provisions of

[the PRA] and any other act, the provisions of [the PRA] shall govern."

       We hold there is no conflict between RCW 43.70.050 and RCW 42.56.210(1).

RCW 42.56.210(1) provides that "[n]o exemption may be construed to permit the

nondisclosure of statistical information not descriptive of any readily identifiable person

or persons." RCW 42.56.210(1) states:

       Except for information described in *RCW 42.56.230(3)(a) and confidential
       income data exempted from public inspection pursuant to RCW
       84.40.020, the exemptions of this chapter are inapplicable to the extent
       that information, the disclosure of which would violate personal privacy or
       vital governmental interests, can be deleted from the specific records
       sought. No exemption may be construed to permit the nondisclosure of
       statistical information not descriptive of any readily identifiable person or
       persons.[16]



       15 Emphasis in original.
       16 Emphasis added.

                                              19
No. 71039-7-1/20


Consistent with the PRA, RCW 43.70.050(5) permits disclosure of "[a]ny data, research,

or findings" but under RCW 43.70.050(2), prohibits disclosure under the PRA in any

manner that identifies a patient or provider.

Injunction

        Bloedow also contends the health care providers did not meet their burden for

injunctive relief under RCW 42.56.540. Bloedow argues disclosure of the records is in

the public interest and would not "substantially and irreparably damage" any person.

SeeRCW42.56.540.17

        Under RCW 42.56.540, an agency or "a person who is named in the record or to

whom the record specifically pertains" may seek an injunction to prevent disclosure of a

requested record.18 The party seeking the injunction must show "(1) that the record in

question specifically pertains to that party, (2) that an exemption applies, and (3) that

the disclosure would not be in the public interest and would substantially and irreparably

harm that party or a vital government function." Ameriguest, 177 Wash. 2d at 486-87.

        Under UHCIA, the legislature expressly finds that "[hjealth care information is

personal and sensitive information that if improperly used or released may do significant

harm" to a patient and health care provider. RCW 70.02.005(1). "In order to retain the



          17 In support, Bloedow repeatedly quotes from Laws of 2001, chapter 98, section 1 to argue that
the legislature has determined access to demographic records are in the public interest because "public
health and safety is promoted when the public has knowledge that enables them to make informed
choices about their health and safety," and because "the public has a right to information necessary to
protect members of the public from harm caused by alleged hazards or threats to the public." But this
legislative finding relates to "the public disclosure of specific and unique information related to criminal
acts of terrorism." Laws of 2001, ch. 98, § 1 (emphasis added).
        18 RCW 42.56.540 provides, in pertinent part:
        The examination of any specific public record may be enjoined if, upon motion and
        affidavit by an agency or its representative or a person who is named in the record or to
        whom the record specifically pertains, the superior court. . . finds that such examination
        would clearly not be in the public interest and would substantially and irreparably damage
        any person, or would substantially and irreparably damage vital governmental functions.

                                                     20
No. 71039-7-1/21


full trust and confidence of patients," health care providers "have an interest in assuring

that health care information is not improperly disclosed and in having clear and certain

rules for the disclosure of health care information." RCW 70.02.005(3).

       The public has an interest in the quality, cost, and accessibility of health care,

including abortion services. The data Bloedow requests is available in an aggregated

format in the detailed reports DOH publishes on its website. But the record supports the

conclusion that the public interest in obtaining statistical data about abortions in

Washington does not extend to information that identifies patients or health care

providers. The public has no legitimate interest in the health care or pregnancy history

of any individual woman or where any particular abortion was performed.

       The record also establishes that disclosure would substantially and irreparably

damage a vital government interest. In adopting WAC 246-490-110, DOH found that in

order to ensure health care providers submit accurate and complete health information,

the providers must be guaranteed that the data provided will not be disclosed to the

public in a way where the patient or provider could be identified. The health care

providers state in their declarations that they take their "responsibilities for patient

confidentiality and privacy extremely seriously," and in complying with the requirements

to provide data about abortions performed, they rely on DOH's guaranty in WAC 246-

490-110 that it will not disclose the information in any form that will identify either the

patient or the health care provider. Disclosure of the records would jeopardize the

ability of DOH to obtain information from health care providers about abortions

performed and, consequently, the requirement to "promote and assess the quality, cost,




                                              21
No. 71039-7-1/22



and accessibility of health care." RCW 43.70.050(1). We conclude the health care

providers have met their burden for an injunction under RCW 42.56.540.

      We hold that the release of the records as requested by Bloedow under the PRA

violates RCW 43.70.050(2), and affirm entry of the injunction.




                                                        •ii^uMi? P^rV"
WE CONCUR:




                                                      l-cr.^f., (.-o„




                                            22